


EXHIBIT 10.331


FOURTH MODIFICATION AGREEMENT


THIS FOURTH MODIFICATION AGREEMENT dated as of November 26, 2013 (this
“Agreement”), is entered into by and among ADK THOMASVILLE OPERATOR, LLC
(“Borrower 1”), ADK LUMBER CITY OPERATOR, LLC (“Borrower 2”), ADK LAGRANGE
OPERATOR, LLC (“Borrower 4”), ADK POWDER SPRINGS OPERATOR, LLC (“Borrower 5”),
ADK THUNDERBOLT OPERATOR, LLC (“Borrower 7”), ATTALLA NURSING ADK, LLC
(“Borrower 9”), MOUNTAIN TRACE NURSING ADK, LLC, an Ohio limited liability
company (“Borrower 10”), MT. KENN NURSING, LLC (“Borrower 11”), ERIN NURSING,
LLC (“Borrower 12”), CP NURSING, LLC (“Borrower 13”), BENTON NURSING, LLC
(“Borrower 14”), VALLEY RIVER NURSING, LLC (“Borrower 15”), PARK HERITAGE
NURSING, LLC (“Borrower 16”), HOMESTEAD NURSING, LLC (“Borrower 17”), WOODLAND
MANOR NURSING, LLC (“Borrower 18”), MOUNTAIN VIEW NURSING, LLC (“Borrower 19”),
LITTLE ROCK HC&R NURSING, LLC (“Borrower 21”), GLENVUE H&R NURSING, LLC
(“Borrower 24”) and COOSA NURSING ADK, LLC (“Borrower 25”), each a Georgia
limited liability company except as hereinabove set forth (the “Existing
Borrowers”), QC NURSING, LLC, a Georgia limited liability company (“Borrower 26”
and together with the Existing Borrowers, the “Borrowers”), ADCARE HEALTH
SYSTEMS, INC., an Ohio corporation (the “Guarantor”) (the Borrowers and the
Guarantor being sometimes referred to herein collectively as the
“Borrower/Guarantor Parties”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation (“Lender”).
RECITALS


A.    The Borrower/Guarantor Parties and the Lender heretofore entered into the
following documents (collectively, the “Documents”):
(i)    Loan and Security Agreement dated as of September 20, 2012 (the “Loan
Agreement”), by and among the Existing Borrowers, ADK Jeffersonville Operator,
LLC (“Borrower 3”), ADK Oceanside Operator, LLC (“Borrower 6”), ADK Savannah
Beach Operator, LLC (“Borrower 8”), Northridge HC&R Nursing, LLC (“Borrower
20”), Woodland Hills HC Nursing, LLC (“Borrower 22”), and APH&R Nursing, LLC,
each a Georgia limited liability company (“Borrower 23” and together with
Borrowers 3, 6, 8, 20 and 22, the “Released Borrowers”; the Released Borrowers
together with the Existing Borrowers, the “Original Borrowers”), and the Lender.
(ii)    Promissory Note dated September 20, 2012 (the “Note”), from the Original
Borrowers to the Lender in the principal amount of $10,600,000.
(iii)    Guaranty of Payment and Performance dated as of September 20, 2012, by
the Guarantor to and for the benefit of the Lender.
B.    The Documents were previously modified and amended by the following
documents (the “Previous Modifications”): (i) the Modification Agreement dated
as of October 26, 2012 (the “Modification”), by and among the Original
Borrowers, the Guarantor and the Lender; (ii) the Memorandum of Agreement dated
January 25, 2013 (the “Second Modification”), by and among Borrower 20, Borrower
22, Borrower 23 and the Lender, and (iii) the Third Modification Agreement dated
as of September 30, 2013, by and among the Existing Borrowers, Borrower 3,
Borrower 6, Borrower 8, Borrower 26, the Guarantor and the Lender (the “Third
Modification”).




--------------------------------------------------------------------------------




C.    Borrower 20, Borrower 22 and Borrower 23 were released from their
respective obligations under the Documents pursuant to the Second Modification.
D.    Borrower 3, Borrower 6 and Borrower 8 were released from their respective
obligations under the Documents pursuant to the Third Modification.
E.    The parties desire to make certain modifications and amendments to the
Documents, as modified and amended by the Previous Modifications, as more fully
provided for herein, all as modifications, amendments and continuations of, but
not as novations of, the Documents.
AGREEMENTS


In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Section 1.    Recitals Part of Agreement; Defined Terms; References to
Documents.
(a)    The foregoing Recitals are hereby incorporated into and made a part of
this Agreement.
(b)    All capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Loan Agreement.
(c)    Except as otherwise stated herein, all references in this Agreement to
any one or more of the Documents shall be deemed to include the previous
modifications and amendments to the Documents provided for in the Previous
Modifications, whether or not express reference is made to such previous
modifications and amendments.
Section 2.    Change in Definition of Letter of Credit Amount. The defined term
“Letter of Credit Amount” in Section 1.1 of the Loan Agreement, as modified and
amended by the Modification, is hereby further modified and amended in its
entirety to read as follows effective as of the date of this Agreement, with the
existing defined term to continue to be effective for periods prior to the date
of this Agreement:
Letter of Credit Amount: $3,500,000, it being understood that the Letter of
Credit Amount is a part of the Loan Amount and not in addition to the Loan
Amount.
Section 3.    Change in Definition of Letter of Credit Documents. The defined
term “Letter of Credit Documents” in Section 1.1 of the Loan Agreement, as
modified and amended by the Modification, is hereby further modified and amended
in its entirety to read as follows effective as of the date of this Agreement,
with the existing defined term to continue to be effective for periods prior to
the date of this Agreement:
Letter of Credit Documents: The following: (i) the Master Letter of Credit
Agreement dated as of February 14, 2012, originally from Borrowers 14 through 19
to Lender, and joined in herein by the other Original Borrowers; (ii) the Master
Letter of Credit Agreement dated as of October 15, 2012, originally from
Original Borrowers to Lender, and joined in herein by Borrower 26; (iii) any
subsequent Master Letter of Credit Agreement from Borrowers to Lender; and (iv)
any Application for the issuance of a Letter of Credit from Borrowers in favor
of Lender.
Section 4.    Change in Definition of Loan Amount. The defined term “Loan
Amount” in Section 1.1 of the Loan Agreement is hereby modified and amended in
its entirety to read as follows effective as of




--------------------------------------------------------------------------------




the date of this Agreement, with the existing defined term to continue to be
effective for periods prior to the date of this Agreement:
Loan Amount: $10,600,000, which includes the $3,500,000 Letter of Credit Amount.
Section 5.    Addition of Borrower 26 to Letter of Credit Documents. Section
3.2(b) of the Loan Agreement is hereby modified and amended to add the following
thereto:
(b)    Borrower 26 hereby joins in and agrees to be jointly and severally
obligated under and bound by each of the Letter of Credit Documents.
Section 6.    Attachment to Note. The Lender may, and prior to any transfer by
it of the Note shall, attach a copy of this Agreement to the original Note and
place an endorsement on the original Note making reference to the fact that such
attachment has been made.
Section 7.    Representations and Warranties. The term “Signing Entity” as used
in this Section means any entity (other than a Borrower/Guarantor Party itself)
that appears in the signature block of any Borrower/Guarantor Party in this
Agreement, any of the Documents or any of the Previous Modifications, if any. In
order to induce the Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby represent and warrant to the Lender as follows as of the date of
this Agreement and if different, as of the date of the execution and delivery of
this Agreement:
(a)    Each Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of which is stated in
the Preambles to this Agreement, and if such State is not the State in which its
Facility is located, such Borrower is duly registered or qualified to transact
business and in good standing in the State in which its Facility is located.
Each Borrower has all necessary power and authority to carry on its present
business, and has full right, power and authority to enter into this Agreement,
each of the Documents to which it is a party and the Previous Modifications, and
to perform and consummate the transactions contemplated hereby and thereby.
(b)    The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, has all necessary power and
authority to carry on its present business, and has full right, power and
authority to enter into this Agreement, each of the Documents to which it is a
party and the Previous Modifications, and to perform and consummate the
transactions contemplated hereby and thereby.
(c)    Each Signing Entity is duly organized, validly existing and in good
standing under the laws of the State in which it is organized, has all necessary
power and authority to carry on its present business, and has full right, power
and authority to execute this Agreement, the Documents and the Previous
Modifications in the capacity shown in each signature block contained in this
Agreement, the Documents and the Previous Modifications in which its name
appears, and such execution has been duly authorized by all necessary legal
action applicable to such Signing Entity.
(d)    This Agreement, the Documents and the Previous Modifications have been
duly authorized, executed and delivered by such of the Borrower/Guarantor
Parties as are parties thereto, and this Agreement, the Documents and the
Previous Modifications constitute valid and legally binding obligations
enforceable against such of the Borrower/Guarantor Parties as are parties
thereto. The execution and delivery of this Agreement, the Documents and the
Previous Modifications and compliance with the provisions thereof under the
circumstances contemplated therein do not and will not conflict with or
constitute a breach or violation of or default under the organizational
documents of any Borrower/Guarantor Party or any Signing Entity, or




--------------------------------------------------------------------------------




any agreement or other instrument to which any of the Borrower/Guarantor Parties
or any Signing Entity is a party, or by which any of them is bound, or to which
any of their respective properties are subject, or any existing law,
administrative regulation, court order or consent decree to which any of them is
subject.
(e)    The Borrower/Guarantor Parties are in full compliance with all of the
terms and conditions of the Documents to which they are a party and the Previous
Modifications, and no Default or Event of Default has occurred and is continuing
with respect to any of the Documents or the Previous Modifications.
(f)    There is no litigation or administrative proceeding pending or threatened
to restrain or enjoin the transactions contemplated by this Agreement, any of
the Documents or the Previous Modifications, or questioning the validity
thereof, or in any way contesting the existence or powers of any of the
Borrower/Guarantor Parties or any Signing Entity, or in which an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated
by this Agreement, any of the Documents or the Previous Modifications, or would
result in any material adverse change in the financial condition, properties,
business or operations of any of the Borrower/Guarantor Parties.
(g)    The statements contained in the Recitals to this Agreement are true and
correct.
Section 8.    Documents to Remain in Effect; Confirmation of Obligations;
References. The Documents shall remain in full force and effect as originally
executed and delivered by the parties, except as previously modified and amended
by the Previous Modifications and as expressly modified and amended herein. In
order to induce the Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby (i) confirm and reaffirm all of their obligations under the
Documents, as previously modified and amended by the Previous Modifications and
as modified and amended herein; (ii) acknowledge and agree that the Lender, by
entering into this Agreement, does not waive any existing or future default or
event of default under any of the Documents, or any rights or remedies under any
of the Documents, except as expressly provided herein; (iii) acknowledge and
agree that the Lender has not heretofore waived any default or event of default
under any of the Documents, or any rights or remedies under any of the
Documents; and (iv) acknowledge and agree that they do not have any defense,
setoff or counterclaim to the payment or performance of any of their obligations
under, or to the enforcement by the Lender of, the Documents, as previously
modified and amended by the Previous Modifications and as modified and amended
herein, including, without limitation, any defense, setoff or counterclaim based
on the covenant of good faith and fair dealing. All references in the Documents
to any one or more of the Documents, or to the “Loan Documents,” shall be deemed
to refer to such Document, Documents or Loan Documents, as the case may be, as
previously modified and amended by the Previous Modifications and as modified
and amended by this Agreement. Electronic records of executed documents
maintained by the Lender shall be deemed to be originals thereof.
Section 9.    Certifications, Representations and Warranties. In order to induce
the Lender to enter into this Agreement, the Borrower/Guarantor Parties hereby
certify, represent and warrant to the Lender that all certifications,
representations and warranties contained in the Documents and the Previous
Modifications and in all certificates heretofore delivered to the Lender are
true and correct as of the date of this Agreement and if different, as of the
date of the execution and delivery of this Agreement, and all such
certifications, representations and warranties are hereby remade and made to
speak as of the date of this Agreement and if different, as of the date of the
execution and delivery of this Agreement.
Section 10.    Entire Agreement; No Reliance. This Agreement sets forth all of
the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth. The




--------------------------------------------------------------------------------




Borrower/Guarantor Parties acknowledge that they are executing this Agreement
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein.
Section 11.    Successors. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective successors, assigns and
legal representatives.
Section 12.    Severability. In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.
Section 13.    Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by a written instrument
executed by all of the parties hereto.
Section 14.    Construction.
(a)    The words “hereof,” “herein,” and “hereunder,” and other words of a
similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.
(b)    References to Sections and other subdivisions of this Agreement are to
the designated Sections and other subdivisions of this Agreement as originally
executed.
(c)    The headings of this Agreement are for convenience only and shall not
define or limit the provisions hereof.
(d)    Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
(e)    The Borrower/Guarantor Parties and the Lender, and their respective legal
counsel, have participated in the drafting of this Agreement, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are to be resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Agreement.
Section 15.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. An electronic record of this executed Agreement maintained by the
Lender shall be deemed to be an original.
Section 16.    Governing Law. This Agreement is prepared and entered into with
the intention that the law of the State of Illinois shall govern its
construction and enforcement.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ADK Thomasville Operator, LLC
 
ADK Lumber City Operator, LLC
 
ADK LaGrange Operator, LLC
 
ADK Powder Springs Operator, LLC
 
ADK Thunderbolt Operator, LLC
 
Attalla Nursing ADK, LLC
 
Mountain Trace Nursing ADK, LLC
 
Mt. Kenn Nursing, LLC
 
Erin Nursing, LLC
 
CP Nursing, LLC
 
Benton Nursing, LLC
 
Valley River Nursing, LLC
 
Park Heritage Nursing, LLC
 
Homestead Nursing, LLC
 
Woodland Manor Nursing, LLC
 
Mountain View Nursing, LLC
 
Little Rock HC&R Nursing, LLC
 
Glenvue H&R Nursing, LLC
 
COOSA NURSING ADK, LLC
 
QC NURSING, LLC
 
 
 
 
 
 
 
By
/s/ David Rubenstein
 
 
David Rubenstein, Manager of each Borrower
 
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
By
/s/ Ronald W. Fleming
 
 
Ronald W. Fleming, Chief Financial Officer
 
 
 
 
 
 





























--------------------------------------------------------------------------------




 
THE PRIVATEBANK AND TRUST COMPANY
 
 
 
 
By
/s/ Amy K. Hallberg
 
 
Amy K. Hallberg, Managing Director





